            Case 1:18-cv-02118-JEJ Document 1 Filed 11/02/18 Page 1 of 53




                        UNITED STATES DISTRICT COURT

                     MIDDLE DISTRICT OF PENNSYLVANIA


DOUGLAS S. CHABOT, COREY M. )                Civ. Action No.
DAYTON and JOEL M. KLING,                )
Individually and on Behalf of All Others )   CLASS ACTION
Similarly Situated,                      )
                                         )   CLASS ACTION COMPLAINT FOR
                         Plaintiffs,     )   VIOLATIONS OF THE SECURITIES
                                         )   EXCHANGE ACT OF 1934
      vs.
                                         )
WALGREENS BOOTS ALLIANCE, )
INC., STEFANO PESSINA and                )
GEORGE R. FAIRWEATHER,                   )
                                         )
                         Defendants. )
                                         )   DEMAND FOR JURY TRIAL




1493735_2
             Case 1:18-cv-02118-JEJ Document 1 Filed 11/02/18 Page 2 of 53




        Plaintiffs Douglas S. Chabot, Corey M. Dayton and Joel M. Kling

(collectively “Plaintiffs”), by and through undersigned counsel, for this Class Action

Complaint for Violations of the Securities Exchange Act of 1934 (the “1934 Act”)

against the herein-named Defendants, allege upon information and belief, based

upon, inter alia, the investigation of counsel, as follows:

                   NATURE AND SUMMARY OF THE ACTION

        1.        As discussed further below, Plaintiffs hereby adopt and incorporate

the allegations this Court found actionable from the Amended Complaint in Hering

v. Rite Aid Corp., Case No. 1:15-cv-2440 (the “Hering Action”), attached hereto as

Exhibit A.

        2.        Plaintiffs bring this direct shareholder class action individually and on

behalf of all purchasers of Rite Aid Corporation (“Rite Aid”) common stock between

October 20, 2016 and June 28, 2017, inclusive (the “Class Period”), against

Walgreens Boots Alliance, Inc. (“Walgreens” or “WBA”), and certain Walgreens

executive officers named herein (collectively, “Defendants”), seeking to recover

damages caused by Defendants’ dissemination of materially false and misleading

statements in violation of §§10(b) and 20(a) of the 1934 Act, 15 U.S.C. §§78j(b) and

78t(a), and U.S. Securities and Exchange Commission (“SEC”) Rule 10b-5

promulgated thereunder, 17 C.F.R. §240.10b-5.



                                            -1-
1493735_2
             Case 1:18-cv-02118-JEJ Document 1 Filed 11/02/18 Page 3 of 53




            3.    On October 27, 2015, Rite Aid and Walgreens jointly announced an

  Agreement and Plan of Merger (the “Original Merger Agreement”) pursuant to

  which Walgreens would acquire Rite Aid for $9.00 per share in cash (the “Original

  Merger” and the “Original Merger Consideration”). On January 30, 2017, Rite

  Aid and Walgreens announced that they had entered into a new merger agreement

  (the “Revised Merger Agreement”), which cut the proposed consideration for Rite

  Aid stockholders from $9.00 per share to between $6.50 to $7.00 per share (the

  “Revised Merger” and the “Reduced Merger Consideration”). On June 29, 2017,

  Rite Aid and Walgreens announced that they had terminated the Revised Merger

  Agreement.

        4.        From October 20, 2016 and June 28, 2017, Defendants made

numerous false and misleading statements concerning the level of regulatory risk

faced by the Original Merger and the Revised Merger. Defendants made false and

misleading statements: (i) downplaying or disputing contrary reports from

journalists signaling regulatory turbulence; and (ii) representing that inside

knowledge of the FTC gave confidence that the deal would close.

        5.        On July 11, 2018, the Court issued a ruling on Defendants’ Motion to

Dismiss in the Hering Action (the “Hering Opinion”), attached hereto as Exhibit B.

In the Hering Opinion, this Court ruled:



                                          -2-
1493735_2
             Case 1:18-cv-02118-JEJ Document 1 Filed 11/02/18 Page 4 of 53




        Starting October 20, 2016, the Walgreens Defendants began to express
        confidence that the deal would close and questioned newspaper reports
        of regulatory turbulence. With these statements, Plaintiff’s allegations
        have more merit. At the time the statements were made, the end date
        for the original merger agreement already had been pushed back by
        three months. In one instance, in April 5, 2017, the statement of
        confidence was made even after the merger agreement had been
        revised. Furthermore, Walgreens alluded to their “inside knowledge”
        of the FTC’s review and their close collaboration with the FTC as a
        basis for dismissing contradictory reports from journalists. The
        Walgreens Defendants also noted that their confidence in the deal
        closing had not changed since the beginning, despite the obvious effects
        of the FTC’s concerns.

        Because the statements directly questioned contradictory reports and
        purportedly were based on non-public information from the FTC, we
        find that a reasonable investor could have been misled into thinking that
        the review process was progressing better than it was. At a time when
        approval of the transaction may have been legitimately in doubt, the
        Walgreens Defendants’ statements alluded to secret knowledge that
        created a false sense of security. Therefore, with respect to these
        particular statements,4 we find that Plaintiff has satisfied the first
        element of a § 10(b) claim.

        Footnote 4: These include statements downplaying or disputing
        contrary reports from journalists that the review was not going well,
        made on October 20, 2016, and November 17, 2016, as well as
        statements expressing confidence based on “inside” knowledge of the
        review, made on October 20, 2016, November 17, 2016, January 5,
        2017, and April 5, 2017.

        6.        The Court also held that:

        These statements were made in close proximity to both the revision of
        the merger agreement and the ultimate decision to terminate the merger.
        Moreover, the statements were made specifically to counteract reports
        that the merger may not be approved, making them more than mere
        statements of corporate optimism.


                                              -3-
1493735_2
             Case 1:18-cv-02118-JEJ Document 1 Filed 11/02/18 Page 5 of 53




            7.    After the Hering Opinion shortened the class period previously

  alleged in that case, Defendants filed a motion for judgment on the pleadings

  arguing that Hering had not purchased stock in the shortened class period. These

  same Plaintiffs sought to intervene in the Hering Action. On October 24, 2018,

  the Court granted Defendants’ motion for judgment on the pleadings and denied

  Plaintiffs’ motion to intervene in the Hering Action, but indicated that Plaintiffs

  were “free to bring their allegations in a new action.”

            8.    Plaintiffs bring this action against Defendants for the specific

  statements that this Court ruled were actionably false and misleading in the Hering

  Opinion. On the other hand, the Court found a number of the statements alleged

  in the Hering Action to be non-actionable. While many such statements are

  included herein for background and context, this Complaint brings no claim

  specifically challenging the statements found as non-actionable in the Hering

  Opinion.

                                      PARTIES

        9.        Plaintiff Douglas S. Chabot purchased Rite Aid common stock during

the Class Period, as described in the Certification attached hereto and incorporated

herein by reference, and thereby suffered damages caused by Defendants’ actions

alleged herein.



                                          -4-
1493735_2
            Case 1:18-cv-02118-JEJ Document 1 Filed 11/02/18 Page 6 of 53




        10.      Plaintiff Corey M. Dayton purchased Rite Aid common stock during

the Class Period, as described in the Certification attached hereto and incorporated

herein by reference, and thereby suffered damages caused by Defendants’ actions

alleged herein.

        11.      Plaintiff Joel M. Kling purchased Rite Aid common stock during the

Class Period, as described in the Certification attached hereto and incorporated

herein by reference, and thereby suffered damages caused by Defendants’ actions

alleged herein.

        12.      Defendant Walgreens Boots Alliance, Inc. is a Delaware corporation

with its corporate headquarters located at 108 Wilmot Road, Deerfield, Illinois

60015. Walgreens is a global pharmacy-led health and well-being enterprise that

was created through the combination of Walgreens and Alliance Boots in December

2014. Walgreen’s stock is publicly traded on the NASDAQ Exchange under the

ticker symbol “WBA.”

        13.      Defendant Stefano Pessina is, and at all relevant times was, the CEO

and Executive Vice Chairman of Walgreens. Pessina participated on Walgreens’

earnings calls and, by virtue of his position as the company’s most senior executive

officer, had the authority and ability to correct any false or misleading statements

made about the company’s business, operations or prospects, and ultimate control



                                         -5-
1493735_2
            Case 1:18-cv-02118-JEJ Document 1 Filed 11/02/18 Page 7 of 53




over the contents of the information provided to investors and the market on the

company’s behalf.

        14.      Defendant George R. Fairweather (“Fairweather”) is, and at all

relevant times was, the Executive Vice President and Global CFO of Walgreens.

        15.      The Defendants named in ¶¶13-14, above, are at times collectively

referred to herein as the “Individual Defendants.”

        16.      The Individual Defendants are liable for the false and misleading

statements pleaded herein because, through their positions as senior executives of

Walgreens, possessed the power and ultimate authority to control the contents of

these companies’ quarterly reports, press releases, and presentations to securities

analysts, money and portfolio managers, and institutional investors, i.e., the market.

They were provided with copies of the reports and press releases alleged herein to

be misleading, prior to or shortly after their issuance, and had the ability and

opportunity to prevent their issuance or cause them to be corrected. Because of their

positions within Walgreens, and their access to material non-public information

available to them but not to the public, the Individual Defendants knew that the

adverse facts specified herein had not been disclosed to, and were being concealed

from, the public, and that the positive representations being made were then

materially false and misleading.



                                        -6-
1493735_2
            Case 1:18-cv-02118-JEJ Document 1 Filed 11/02/18 Page 8 of 53




                           JURISDICTION AND VENUE

        17.      This Court has subject matter jurisdiction over this action pursuant to

28 U.S.C. §1331 and §27 of the 1934 Act because the claims asserted herein arise

under §§10(b) and 20(a) of the 1934 Act, 15 U.S.C. §§78j(b) and 78t(a). Venue is

proper in this District pursuant to §27 of the 1934 Act and 28 U.S.C. §1391(b).

        18.      This Court has personal jurisdiction over each Defendant named

herein because each Defendant is an individual, corporation, or partnership that has

sufficient minimum contacts with this District so as to render the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and

substantial justice.

    BACKGROUND AND CHRONOLOGY OF THE FAILED MERGERS

        19.      Rite Aid is a Delaware corporation with its corporate headquarters

located at 30 Hunter Lane, Camp Hill, Pennsylvania 17011. Rite Aid is a retail

drugstore chain that sells prescription drugs and a range of other merchandise

referred to as “front-end products.” Rite Aid’s stock is publicly traded on the New

York Stock Exchange (“NYSE”) under the ticker symbol “RAD.” Walgreens is a

global pharmacy-led health and well-being enterprise created through a combination

of Walgreens and Alliance Boots in December 2014.

        20.      Sometime in January 2015, Rite Aid management requested a

meeting with Walgreens to discuss a potential business combination. On May 8,

                                          -7-
1493735_2
            Case 1:18-cv-02118-JEJ Document 1 Filed 11/02/18 Page 9 of 53




2015, Walgreens submitted a preliminary indication of interest, proposing to

purchase Rite Aid for $9.00 per share.

        21.      On July 15, 2015, “Party D,” which had been engaged in discussions

regarding a potential stock-for-stock merger of equals with Rite Aid since early

2014, submitted its own preliminary indication of interest. Party D submitted a

revised preliminary indication of interest on August 10, 2015.

        22.      The following day, August 11, 2015, Walgreens submitted a counter-

proposal to purchase Rite Aid for $10.00 per share. Despite Party D’s continued

interest in Rite Aid, the Rite Aid Board of Directors (“Board”) ceded to Walgreens’

demand to enter into a “Notification Agreement,” which the Rite Aid Board treated

as a de facto exclusivity agreement. Indeed, on August 18, 2015, the same day they

entered into the Notification Agreement, the Rite Aid Board terminated discussions

with Party D. The following day, the Rite Aid Board refused to provide non-public

Rite Aid information to “Party I,” another potential buyer that had previously

expressed interest in Rite Aid and requested that the parties enter into a

confidentiality agreement to explore a potential business combination transaction.

        23.      With Rite Aid now in a weakened bargaining position, Walgreens

began demanding beneficial deal terms for itself from a position of strength. First,

Walgreens lowered its proposed purchase price (which purportedly supported the

Rite Aid Board’s decision to terminate discussions with Party D) from $10.00 to

                                         -8-
1493735_2
            Case 1:18-cv-02118-JEJ Document 1 Filed 11/02/18 Page 10 of 53




$9.00 per share, which was equal to the initial Walgreens proposal that the Rite Aid

Board had previously rejected. Walgreens then demanded that it be permitted to

engage in transactions with other entities during the regulatory review process for

the deal and that Rite Aid’s ability to borrow under its existing credit facilities be

limited. The Rite Aid Board agreed to these deal terms during discussions held

between October 19 and October 21, 2015.

            24.   On October 27, 2015, Rite Aid and Walgreens jointly announced they

    had entered into the Original Merger Agreement, pursuant to which Walgreens

    would purchase Rite Aid for $9.00 per share in cash. Under the Original Merger

    Agreement, the Rite Aid Board extracted favorable personal compensation benefits

    for themselves and other Rite Aid insiders. Rite Aid’s senior officers and directors

    were permitted to rollover most of their options and all of their restricted stock and

    performance units into Walgreens shares, the value of which ranged from just over

    $120,000 to $2.8 million for directors and over $25 million for John T. Standley

    (“Standley”).

         25.      On December 21, 2015, Defendants filed the 2015 Proxy1 to solicit

shareholder approval of the Original Merger, and on February 4, 2016, Rite Aid



1
    To gain shareholder approval of the Original Merger Agreement, Defendants
filed a definitive proxy statement with the SEC on Schedule 14A on December 21,
2015 (the “2015 Proxy”).

                                           -9-
1493735_2
            Case 1:18-cv-02118-JEJ Document 1 Filed 11/02/18 Page 11 of 53




announced that its shareholders voted to approve the adoption of the Original Merger

Agreement. But the ongoing regulatory review process prevented the Original

Merger from closing.

        26.      The full extent of the antitrust risk inherent in the Original Merger

was known only to Defendants who, as detailed below, continuously misled

investors regarding those facts and the likelihood that the Original Merger would

receive regulatory approval as then-constituted under the Original Merger

Agreement, as well as the detriment that would result in the event the Original

Merger was not approved.

        27.      On January 6, 2017, the Rite Aid Board met to discuss recent

developments in the FTC review process, discussions with Walgreens, and Rite

Aid’s financial results. The Rite Aid Board did not discuss a potential revision in

price, nor did it discuss any specific amendment to the Original Merger Agreement

(beyond an expected extension after January 27, 2017). Rite Aid management

continued to meet with Walgreens management throughout January 2017.

        28.      On January 22 and January 23, 2017, Rite Aid management met with

Walgreens’ management to discuss the possibility of amending the Original Merger

Agreement. At those meetings, the parties did not specifically discuss reducing the

Original Merger Consideration. On January 23, 2017, Walgreens sent a proposed

amendment to the Original Merger Agreement to Rite Aid, which, again, did not

                                         - 10 -
1493735_2
            Case 1:18-cv-02118-JEJ Document 1 Filed 11/02/18 Page 12 of 53




include a reduction to the Original Merger Consideration. The Rite Aid Board did

not meet at that point to discuss Walgreens’ initial proposed revisions.

        29.      On January 24, 2017, Rite Aid management and Walgreens

management held an in-person meeting in New York. For the first time, despite

having assumed the antitrust risks, Walgreens stated that it would not agree to a long-

term extension of the Original Merger without a decrease in purchase price.

Walgreens offered a number of reasons, including, inter alia, “Rite Aid’s reduced

Adjusted EBITDA since entering into the original merger agreement” and “the

reduction in WBA’s internal rate of return compared to the rate of return

contemplated at the time WBA entered into the original merger agreement.” But

these justifications were mere pretext given that Defendants had expected that

merger-related distractions might negatively impact Rite Aid’s financial

performance, as noted in Rite Aid’s Form 10-K annual report for the fiscal year

ended February 27, 2016: “The pendency of the Merger may cause disruptions in

our business, which could have an adverse effect on our business, financial condition

or results of operations.”

        30.      Upon hearing that Walgreens “might” attempt to reduce the deal

price, Rite Aid management did not call out Walgreens on its dubious justification.




                                        - 11 -
1493735_2
            Case 1:18-cv-02118-JEJ Document 1 Filed 11/02/18 Page 13 of 53




Rite Aid management immediately capitulated. According to the 2017 Proxy, 2 at

the very same meeting where Walgreens stated that a reduced price range “might be

around $7.00 per share,” Rite Aid management “proposed, subject to the approval

of [the Rite Aid Board], a price of $7.50 to $8.25 per share” and other revised

antitrust terms.

        31.      While further negotiations would take place, any expressed

willingness to move off of the negotiated Original Merger Consideration,

particularly where Walgreens had purportedly agreed to bear the antitrust risk, was

significant. Indeed, the Rite Aid Board discussed Walgreens’ proposal later that

evening and conceded that management’s move was premature, noting that

“additional analysis” was required to even contemplate a reduction in price. But the

damage was done. Walgreens pushed with increased leverage and, after a series of

counter-offers, the Reduced Merger Consideration was cut down to the $6.50 to

$7.00 per share range, culminating in the Revised Merger Agreement on January 29,

2017.

        32.      Under the Revised Merger Agreement, the merger consideration to be

paid to Rite Aid shareholders would drop from $9.00 per share to $7.00 if Walgreens



2
   The preliminary proxy statement related to the Revised Merger Agreement that
Defendants filed with the SEC on Schedule 14A on March 3, 2017 (the “2017
Proxy”).

                                        - 12 -
1493735_2
            Case 1:18-cv-02118-JEJ Document 1 Filed 11/02/18 Page 14 of 53




were required to divest up to 1,000 stores. But Walgreens had already committed to

a 1,000-store divestiture under the Original Merger Agreement. In other words, the

Rite Aid Board agreed to substantially reduce the payments to Rite Aid shareholders

in return for effectively nothing.

        33.      Then, on June 29, 2017, Defendants stunned the market once again

with the announcement that they had terminated the Revised Merger Agreement and,

instead, entered into the Asset Purchase Agreement under which Walgreens would

simply acquire 2,186 Rite Aid stores, with Rite Aid continuing to operate as an

independent company. On June 29, 2017, Walgreens held an earnings call for its

third fiscal quarter. In his prepared remarks, Pessina stated: “I view this deal as

being more attractive than the transaction it replaces.” On September 19, 2017, Rite

Aid announced that it secured regulatory clearance for an amended and restated

Asset Purchase Agreement whereby Walgreens will purchase only 1,932 Rite Aid

stores, three distribution centers, and related inventory for $4.375 billion in cash.

   BACKGROUND OF STATEMENTS REGARDING THE MERGERS
  RULED NON-ACTIONABLE IN THE COURT’S JULY 11, 2018 ORDER

        34.      On October 27, 2015, Rite Aid announced the Original Merger

Agreement under which Walgreens would acquire the Rite Aid for $9.00 per share

in an all-cash transaction valued at approximately $17.2 billion. In a press release

announcing the Original Merger Agreement, Standley stated that the Original


                                         - 13 -
1493735_2
            Case 1:18-cv-02118-JEJ Document 1 Filed 11/02/18 Page 15 of 53




Merger would “deliver[] significant value to our shareholders.” The release further

stated that “[t]he transaction is expected to close in the second half of calendar

2016,” after “the expiration or termination of applicable waiting periods under the

Hart-Scott-Rodino Antitrust Improvements Act of 1976,” during which time the

FTC would review the potential antitrust implications of the deal, and other

conditions.

        35.      The next day, Rite Aid filed with the SEC on Form 8-K further

commentary regarding the Original Merger (the “October 29, 2015 Form 8-K”). A

“script” for meetings with Rite Aid associates attached to the October 29, 2015 Form

8-K stated that the Original Merger would “provide[] . . . significant value to our

shareholders” and “[e]nhance[] our position and long-term growth outlook.” The

script made a point to downplay any antitrust risk, stating that after “extensive

consultation with anti-trust counsel, and based upon the complementary nature of

the market profiles of both companies, and the amount of pharmacy counters in the

U.S., we do not believe the combination should cause regulatory concern.” The

script went on to state that even if there was a regulatory issue, “under the terms of

the merger agreement, Walgreens Boots Alliance can divest some stores if needed

to obtain FTC approval.”

        36.      Defendants reiterated these representations in additional attachments

to the October 29, 2015 Form 8-K, including a series of “talking points” that

                                         - 14 -
1493735_2
            Case 1:18-cv-02118-JEJ Document 1 Filed 11/02/18 Page 16 of 53




described the $9.00 per share Original Merger Consideration as providing

“immediate and significant value to our shareholders,” and a set of prepared “FAQs”

that expressly refuted concerns over the companies’ “overlap in stores in certain

markets” that may require store divestitures: “We believe there will be a minimal

level of overlap, as Walgreens and Rite Aid have largely complementary retail

pharmacy footprints in the U.S.” The FAQs also provided the following retort to the

notion that there would be “any reason why this deal wouldn’t happen, such as anti-

trust issues”: “We can’t speculate on the decisions of any regulatory agency, but

both Rite Aid and Walgreens have had extensive consultation with anti-trust counsel,

and based upon the market profiles of both companies, and the amount of pharmacy

counters in the U.S., we do not believe the combination should cause regulatory

concern.”

        37.      Also on October 29, 2015, Rite Aid filed the Original Merger

Agreement with the SEC.          The Original Merger Agreement provided for a

divestiture cap of 1,000 stores, meaning that Walgreens would divest up to 1,000

stores to satisfy antitrust regulators if necessary. During a November 10, 2015

presentation at the Credit Suisse Healthcare Conference, Gourlay, the Co-COO of

Walgreens, stated: “[W]e believe that it’s probably about half that number” –

meaning that only about 500 stores would need to be divested to obtain regulatory

approval. Similarly, during a November 17, 2015 Morgan Stanley Global Consumer

                                        - 15 -
1493735_2
            Case 1:18-cv-02118-JEJ Document 1 Filed 11/02/18 Page 17 of 53




& Retail Conference, Fairweather, Walgreens’ Global CFO, stated: “We’re

anticipating that store divestitures will be less than 500, although our contract

provides for up to 1,000, but we don’t anticipate that will be the case.”

        38.      In an attempt to secure stockholder support for a proposed deal in

which they were set to reap disproportionate personal benefits, the Rite Aid Board –

following review, editing, and approval by Walgreens – filed the 2015 Proxy with

the SEC on December 18, 2015 and mailed the same to Rite Aid stockholders on or

about December 28, 2015.         The Rite Aid Board and Walgreens included the

following recommendation in the 2015 Proxy:

        Recommendation of Our Board of Directors to Approve the Merger
        Agreement and the Transactions Contemplated Thereby

        The Board of Directors, after considering various factors described
        below, determined that the merger agreement and the transactions
        contemplated by the merger agreement, including the merger, are
        advisable, fair to and in the best interests of Rite Aid and its
        stockholders, and adopted, approved and declared advisable the merger
        agreement and the transactions contemplated by the merger agreement.
        The Board of Directors’ determination was unanimous among the
        directors present, with one director absent due to medical reasons.

        The Board of Directors recommends that you vote “FOR” the proposal
        to approve the merger agreement and the transactions contemplated by
        the merger agreement, including the merger.

        Reasons for the Merger

        In evaluating the merger agreement and the transactions contemplated
        thereby, the Board of Directors consulted with Rite Aid’s management
        and legal and financial advisors and, in reaching its determinations, the
        Board of Directors considered a variety of factors with respect to the
                                         - 16 -
1493735_2
            Case 1:18-cv-02118-JEJ Document 1 Filed 11/02/18 Page 18 of 53




        merger and the other transactions contemplated by the merger
        agreement, including the factors listed below (not necessarily in order
        of relative importance).

                                      *      *      *

              • The fact that the $9.00 all-cash per share merger consideration
                will provide certainty of value and liquidity to Rite Aid
                stockholders, enabling them to realize value that had been
                created at Rite Aid in recent years, while eliminating long-term
                business and execution risk.

                                      *      *      *

              • The Board of Directors’ belief that the merger and related
                transactions with WBA would be completed successfully, based
                on, among other things, the Board of Directors’ taking into
                account its knowledge of WBA’s financial condition and ability
                to fund the aggregate per share merger consideration, the
                repayment of all amounts owed under Rite Aid’s existing credit
                agreements, all amounts payable in connection with any change
                of control offers required to be made and all other payments
                required in connection with the transaction, including associated
                fees and expenses, and the level of commitment by WBA to
                obtaining applicable consents and approvals under antitrust and
                similar laws and assuming the risks related to certain conditions
                and requirements that may be imposed by regulators in
                connection with securing such approvals up to a specified
                threshold, including the commitment to sell up to 1,000 stores of
                Rite Aid or WBA and take certain other limited actions, in each
                case, in order to avoid or vacate any order that would prevent or
                materially delay the merger.

        39.       Moreover, the “Background of the Merger” section in the 2015 Proxy

stated: “During the week of May 17, 2015, Mr. Standley and Mr. Pessina continued

their discussions about possible terms of a transaction and, as directed by the Board

of Directors in the May 14, 2015 meeting, Mr. Standley expressed Rite Aid’s request
                                           - 17 -
1493735_2
            Case 1:18-cv-02118-JEJ Document 1 Filed 11/02/18 Page 19 of 53




that, among other things, WBA increase its proposed per share price to a $11.00 to

$12.00 per share range, and view that any definitive agreement would need to

provide for a high degree of certainty in terms of WBA’s obligation to obtain

antitrust approvals.”

        40.      On December 10, 2015, Rite Aid and Walgreens each received a

second request from the FTC in connection with the Original Merger.

        41.      On December 11, 2015, Rite Aid and Walgreens issued a joint press

release stating that “as expected, the two companies have each received a request for

additional information” from the FTC. The release characterized the request as a

“standard part of the regulatory process in connection with the FTC’s review.” The

release also stated that “Walgreens . . . and Rite Aid have been cooperating with the

FTC staff since shortly after the announcement of the proposed acquisition,” and

that “[b]oth companies expect the transaction to close in the second half of calendar

2016.”

        42.      On January 7, 2016, Walgreens held an earnings call for its first fiscal

quarter of 2016. On the call, Pessina assured investors, “I would reiterate that this

transaction is progressing as we expected and planned.” He also reiterated that the

FTC’s second request for additional information, was simply “a standard part of the

regulatory process in connection with the FTC’s review.” To drive the point home,

he stated that a “highly experienced integration team” had already “been up and

                                          - 18 -
1493735_2
            Case 1:18-cv-02118-JEJ Document 1 Filed 11/02/18 Page 20 of 53




running since the end of November” and was “now well underway on preliminary

planning work” related to combining the two companies. When an analyst asked

Pessina if he still thought that the number of store divestitures needed to obtain FTC

approval would be less than 500, he responded: “We don’t have any reason to change

our view. As I have said before, we’re working with the relevant [targets] in order

to speed up the process if possible of course. For the time being, we cannot add any

comment to what we have said. We are still confident that this will go through in

the terms that we have anticipated.”

        43.      On January 27, 2016, at Walgreens’ annual shareholders meeting,

Pessina stated in his prepared remarks that the regulatory review of the Original

Merger was “proceeding as we had anticipated and we continue to expect the

transaction to complete at some point in the second half of this calendar year.”

        44.      From January to April 2016, Rite Aid and Walgreens provided

documents and data in response to the FTC’s second request. During this time,

counsel for both companies purportedly had “extensive discussions” with the FTC

staff. Counsel provided updates of those discussions to Defendants.

        45.      On April 5, 2016, Walgreens held an earnings call for its second fiscal

quarter of 2016. In his prepared remarks, Pessina stated: “Of course, our agreement

to acquire Rite Aid is continuing as we expect, with the regulatory approval process

progressing in line with the timetable we had expected.” During the Q&A session,

                                          - 19 -
1493735_2
            Case 1:18-cv-02118-JEJ Document 1 Filed 11/02/18 Page 21 of 53




an analyst asked about store divestitures related to the Original Merger, saying the

issue was “obviously [at the] top of mind for investors.” Pessina stated that

“[n]othing has changed” from earlier pronouncements and that “[t]he process is

developing and an absolute normal way . . . . But it’s nothing atypical, exactly online

with what we were expecting.”

        46.      From late April to August 2016, the FTC staff identified geographic

areas of concern with respect to Walgreens’ and Rite Aid’s overlapping operations.

The 2017 Proxy suggests that the FTC informed Defendants that the Original Merger

would likely have anticompetitive effects under §7 of the Clayton Act, and states

that, as a remedy, Walgreens “proposed the divestiture of certain Rite Aid stores as

a cure to maintain or restore competition in certain areas.”

        47.      On July 6, 2016, Walgreens held an earnings call for its third fiscal

quarter of 2016. Once again, in his prepared remarks Pessina stated that the

“proposed acquisition of Rite-Aid is progressing as planned” and that the

“integration team is continuing its work on preliminary planning.” Later on the call,

in response to an analyst question regarding the expected number of store

divestitures, Pessina responded:

        We still believe that our initial estimate is correct. We still believe that,
        at the end, we will stay in the range of the stores that we initially
        indicated, around 500. And time-wise, we still believe that we will be
        able to really do the deal, finish the deal, by the end of this calendar


                                           - 20 -
1493735_2
            Case 1:18-cv-02118-JEJ Document 1 Filed 11/02/18 Page 22 of 53




        year, as we said. So, by December, we believe that everything will be
        done.

        48.       On September 8, 2016, Walgreens issued a press release providing an

update on the Original Merger. The release stated that Walgreens was actively

engaged with the FTC and that as a result of “progress of these discussions with the

FTC staff” it was “exploring potential divestiture remedies.” The release continued

that “[i]n order to expedite that process, . . . the most likely outcome will be that the

parties will be required to divest more than the 500 stores previously communicated,

but still continues to expect that fewer than 1,000 stores will be required to be

divested.” The release further stated, “the company continues to believe that the

acquisition will close in the second half of calendar 2016.” Thus, Defendants led

investors and the market to believe that the Original Merger was close to closing

within the parameters set forth in the Original Merger Agreement.

                   DEFENDANTS’ FALSE AND MISLEADING
                  STATEMENTS DURING THE CLASS PERIOD

            49.   Throughout the Class Period, Defendants issued a series of materially

  false and misleading statements regarding the likelihood that the Original Merger

  and, later, the Revised Merger would receive regulatory approval as then-

  constituted, as well as the detriment that would result in the event either deal was

  not approved.       The actionable, materially misleading statements (which are



                                          - 21 -
1493735_2
            Case 1:18-cv-02118-JEJ Document 1 Filed 11/02/18 Page 23 of 53




  identical to the statements found actionable and materially misleading in the

  Hering Opinion), are identified in bold, italic type in ¶¶51, 56-57, 60, 62 below.

            50.   The Class Period begins on October 20, 2016. On that day, Rite Aid

  and Walgreens issued a joint press release announcing they had extended the

  merger agreement end date under the Original Merger Agreement from October

  27, 2016 to January 27, 2017. That same day, Walgreens held an earnings call for

  its fourth fiscal quarter and full fiscal year of 2016. In his prepared remarks,

  Fairweather referred to the recent developments impacting the Original Merger,

  stating, “we remain actively engaged with the FTC on its review” and that “the

  most likely outcome will be that the parties will be required to divest between 500

  and 1,000 stores.” Fairweather stated that Walgreens “will be able to execute

  agreements to divest these stores to potential buyers pending FTC approval, by the

  end of calendar year 2016” – i.e. within the original timeframe – although the deal

  was now expected to close in early calendar 2017.

        51.       Pessina also responded to analyst questions during this earnings call.

Because Walgreens included Rite Aid accretion from the Original Merger in its

fiscal 2017 guidance, an analyst on the call asked Pessina: “So, what gives you

confidence in an early 2017 close?” Pessina responded by stressing that he was “as

confident as we were before” that the deal would close under the terms of the



                                          - 22 -
1493735_2
            Case 1:18-cv-02118-JEJ Document 1 Filed 11/02/18 Page 24 of 53




Original Merger Agreement based on Walgreens’ discussions with the FTC and

Walgreens’ own internal analyses:

        Rite Aid, yes, I agree with you that it is taking more than we expected.
        But, I have to tell you that as you have seen from our presentation
        and from the fact that we have included some part of Rite Aid
        potential profit now in our guidance, from this you can really
        understand that we are confident, as confident as we were before
        about this deal. Nothing has changed, we just have a delay in the
        execution of the deal. This is our perception, we have always been
        optimistic because we have never seen an attitude from the FTC, which
        was an absolute negative, of course they were inquiring. They were
        detailed. They were asking a lot of questions. Sometimes they were
        taking time to respond, but at the end of the day, I believe we have a
        good collaboration – we’re having a good collaboration. We try to
        respond to all of their needs. This takes time. But at the end, we are
        still confident.

        Of course, I know that we read on the papers are different news, no
        idea about the sources of this news, but for sure if we could talk, and
        of course you know that we cannot (laughter) our news would be
        different. For what we see today, we see just a long administrative
        process, but we don’t see substantial differences from what we were
        expecting. Yes, probably more stores, a little more stores here and
        there, but at the end of the day – as far as I can see today, as far as
        we can see today, we are absolutely confident that we can create, that
        we can do the deal and we can create the value. Just this value will
        be a little postponed on time.
        Because, even when we would do the deal, of course for the first month,
        we will not be able to extract immediately the synergies. It will take
        some time. We were hoping to do the deal at the beginning of this fiscal
        year for us. In this case, we would have had time to level up some of
        the synergies. Of course, if we close the deal relatively late in our fiscal
        year, the synergies will be smaller. But we will find all of them next
        year.



                                           - 23 -
1493735_2
            Case 1:18-cv-02118-JEJ Document 1 Filed 11/02/18 Page 25 of 53




        52.      On November 8, 2016, Walgreens presented at the Credit Suisse

Healthcare Conference. In his prepared remarks, Pessina rejected any notion that

the Original Merger had encountered regulatory turbulence based on his insider

knowledge purportedly obtained during the review process:

        And if we can add something, everybody we have seen today and in the
        last days is asking about Rite Aid and about – we have a different
        opinion than certain journalists who are writing things we don’t
        recognize or people we – or about people we have never heard of.

        So, just to reassure you, if we say that we are confident, it is because
        what we know makes us very confident. I don’t believe that there is
        any technical reason why this deal should not go through. Of course,
        everything is possible politically.

        But, until now, we have seen a careful, diligent, but absolutely not
        hostile attitude of the FTC. And we are collaborating. We are
        presenting our barriers. And I believe that so far, so good. And we
        continue to be very positive in spite of the opinion of certain people
        who apparently are not particularly well informed.

        53.      Later in the call, Pessina stated that Walgreens now has to “focus on

Rite Aid” and the integration process. He also stated, in response to a question about

Walgreens’ guidance for Rite Aid, that “[t]he synergies will come in quite in line

with what we have announced to the market in the following two years, particularly

our fiscal 2018 and 2019.” Gourlay added: “all of that will become available as we

move through the next two to five years for the drug stores of Rite Aid that we expect

to be able to purchase in the back end of this year or early next year.”



                                         - 24 -
1493735_2
            Case 1:18-cv-02118-JEJ Document 1 Filed 11/02/18 Page 26 of 53




        54.      On November 15, 2016, Walgreens participated in the Morgan

Stanley Consumer Conference where Gourlay was asked if he had any further

updates regarding Rite Aid. Once again, Gourlay rebutted any notion that the

Original Merger had generated any regulatory concern and reiterated that his

confidence was as strong as it was on “day one” when the transaction was

announced:

        No, the process continues, the process has never stopped. It’s a process
        that clearly has taken longer than we had anticipated. We happened to
        sell potentially to a few more pharmacies than we anticipated. We have
        buyers. When I say we have buyers, not a buyer, we have buyers. We
        believe these buyers – we believe strongly these buyers meet the criteria
        the SEC have laid down. And the process continues and we’ve given
        an update saying that we expect to give more information on the deal
        in the early part of next year and we stick by that. So we don’t
        recognize what’s written in the press, to be honest. We don’t recognize
        the names or the people talking about it. So we don’t know what that’s
        being said. We remain, as we did from day one, confident about [doing]
        strategic deal for us. The Rite Aid board clearly believes it’s a good
        deal for them and we believe we will get it done.

        55.      Gourlay went even further in response to a question about how Rite

Aid fit into Walgreens’ strategy, stating, “we believe even more in the Rite Aid deal

from that point of view than we believe probably two years ago we’ve understood

the market and these network change have happened.” Pessina, as Walgreens’

highest ranking officer, had the authority and ability to correct any false or

misleading statements made about the company’s business, operations or prospects,

and ultimate control over the contents of the information provided to investors and

                                         - 25 -
1493735_2
            Case 1:18-cv-02118-JEJ Document 1 Filed 11/02/18 Page 27 of 53




the market on the company’s behalf, but he failed to issue corrections to Gourlay’s

materially false and misleading statements.

        56.      On November 17, 2016, Walgreens presented at the Jefferies

Healthcare Conference. During the conference, Fairweather, Walgreens’ Global

CFO, reiterated that “nothing really has changed” regarding the Original Merger and

that he was “very clear” that the deal would pass regulatory review within the

divestiture cap:

        We are very clear – from what we said in September, we expect the
        deal to complete. We have been absolutely consistent on that from day
        one when we announced it. As we said back in September and
        reinforced in our results, we do expect the store divestitures to now be
        in the range of 500 to 1000.

        We expect to be able to sign the divestiture agreements before the end
        of this calendar year and to be able to complete the transaction in the
        first quarter, so it is – sorry, early in the new year, in the calendar year.

        So other than really from where we are a year ago, it is a few more
        divestitures than we had originally anticipated but within what we had
        in the contract, and it has just taken us a little bit longer than – ideally
        we would have hoped to work through with the FTC when we work in
        a very collaborative manner (inaudible).

        But, fundamentally, the economics of the deal are the same. We still
        expect to be able to deliver the $1 billion of tangible, measurable cost
        synergies in a 3- to 4-year period. The benefits are from the front end;
        all these other things, nothing really has changed other than it’s just
        perhaps taken a little bit longer than we had thought in the first place.
        There’s lots of stuff in the papers but it is amazing where it comes
        from.



                                           - 26 -
1493735_2
            Case 1:18-cv-02118-JEJ Document 1 Filed 11/02/18 Page 28 of 53




        57.      Gerald Gradwell (“Gradwell”), Walgreens’ Senior Vice President,

bolstered Fairweather’s remarks by stating that they had “clarity” on the issue

derived from the companies’ extensive due diligence, merger-related expertise and

discussions with FTC personnel:

        But I think – just to be clear on where we are in the process and we
        have spoken about this – I mean we have enough clarity on what we
        have to do in terms of remedies with the FTC to be – to have opened
        the data room for sale of pharmacies to potential buyers.

        Everyone I know – there was large speculation in the marketplace that
        we would never find buyers. We are not entirely that green when it
        comes to doing transactions. We went into this in the knowledge that
        the Walgreens management team had looked at Rite Aid in many
        different ways and had not been able to justify the deal for a variety of
        reasons.

        And so we went into it having assessed initially that we would be able
        to find buyers and that those interested in the marketplace to buy stores
        we may have to divest. That remains the case. We have been in
        ongoing discussion with the FTC.

Pessina, as Walgreens’ highest ranking officer, had the authority and ability to

correct any false or misleading statements made about the company’s business,

operations or prospects, and ultimate control over the contents of the information

provided to investors and the market on the company’s behalf, but he failed to issue

corrections to Gradwell’s materially false and misleading statements.

        58.      On December 20, 2016, Rite Aid and Walgreens issued a joint press

release announcing that they had entered into an agreement with Fred’s Inc.

(“Fred’s”) to sell 865 Rite Aid stores for $950 million in an all-cash transaction in
                                        - 27 -
1493735_2
            Case 1:18-cv-02118-JEJ Document 1 Filed 11/02/18 Page 29 of 53




order to complete the Original Merger. The release stated that the “agreement is

being entered into to respond to concerns identified by the FTC in its review of the

proposed acquisition of Rite Aid by Walgreens . . . , which was announced in

October 2015.” The release further stated that Walgreens was “actively engaged in

discussions with the FTC regarding the transaction and is working toward a close of

the Rite Aid acquisition in early calendar 2017,” which, if accomplished, would have

completed the deal within the extended timeframe and divestiture cap under the

Original Merger Agreement. The release quoted Pessina as stating: “With this

agreement, we are moving ahead with important work necessary to obtain approval

of our acquisition of Rite Aid.” The market understood Pessina’s comments to

indicate that the extended timeframe and announced divestitures meant the Original

Merger was close to receiving the necessary regulatory approvals.

        59.      On January 5, 2017, Walgreens held an earnings call for its first fiscal

quarter of 2017. Fairweather began his prepared remarks by stating: “We continue

to make good progress towards completing our Rite Aid transaction, and today we

have raised the lower end of our adjusted earnings per share guidance for FY17.”

He later added: “So turning now to our pending acquisition of Rite Aid. As you’ll

see from today’s earnings press release, we are actively engaged in discussions with

the FTC, and are still working towards a close of the acquisition in the early part of

this calendar year, having announced the Fred’s agreement on December 20, 2016.”

                                          - 28 -
1493735_2
            Case 1:18-cv-02118-JEJ Document 1 Filed 11/02/18 Page 30 of 53




He also reaffirmed 2017 fiscal guidance that included Rite Aid accretion of $0.05 to

$0.12 adjusted diluted net earnings per share for the year.

        60.      Pessina followed up in his prepared remarks by highlighting “the

progress we have announced at the end of December, regarding the proposed

transaction with Rite Aid, in having reached a conditional agreement with Fred’s.”

He continued that the FTC review process, while slow, allowed him to “remain as

convinced as ever of the strategic benefits of the proposed Rite Aid transaction.”

He then added: “We are clearly making progress, and while I would always like to

move faster and do more, we must be measured and ensure we work at a pace with

which we are confident we can deliver for our customers and our shareholders,

on all the plans and strategies we have discussed with you.” When asked if

Walgreens had a “Plan B” in the event the Original Merger was not approved,

Pessina said the company did not, and that:

        [W]e don’t want even to think of the fact that this could not be approved
        after so many months, when we have given a lot of information, and we
        have had a very good relationship with the people of the FTC. . . . So
        we are not thinking of a Plan B today.

        61.      Shortly after these statements, on January 30, 2017, Rite Aid and

Walgreens announced that they had terminated the Original Merger Agreements and

entered into the Revised Merger Agreement, slashing the Original Merger

Consideration to be paid to Rite Aid shareholders from $9.00 per share to between


                                         - 29 -
1493735_2
            Case 1:18-cv-02118-JEJ Document 1 Filed 11/02/18 Page 31 of 53




$7.00 and $6.50 per share, depending on the number of Rite Aid stores that

Walgreens would need to divest to satisfy antitrust regulators (wiping out up to $2.6

billion that was to be paid to Rite Aid shareholders), and that they extended the

merger deadline, yet again, to July 31, 2017.

        62.      On April 5, 2017, Walgreens held an earnings call for its second fiscal

quarter of 2017. In his prepared remarks, Pessina touted Walgreens’ announcement

of a $1 billion share repurchase program that became available as a result of the

Revised Merger, which would return value to Walgreens shareholders “without

undermining our intention to [profitably] deleverage the company following the

closing of the proposed Rite Aid acquisition.” Pessina added: “I am still optimistic

that we will bring this deal to a successful conclusion” and that “[w]e believe that

we can [certify compliance] in the coming weeks[.]” He concluded by reassuring

investors that the Revised Merger Agreement would be more likely to satisfy

regulators:

        The changes to the deal that we agreed in January demonstrate our
        absolute commitment to ensure all transactions meet our demanding
        financial and strategic requirements while allowing us the ability to
        address any reasonable demand that may be made of us in obtaining
        regulatory approval.

When asked by an analyst, “[W]here exactly aren’t you and the FTC seeing eye to

eye?,” Pessina responded with: “I am still positive on this deal. I believe that we

have a strong argument for – to defend this deal” and added that “We are

                                          - 30 -
1493735_2
            Case 1:18-cv-02118-JEJ Document 1 Filed 11/02/18 Page 32 of 53




collaborating very well with the FTC. And as I said, we are preparing our facts to

be ready to certify compliance, if we will decide to do so.”

        63.      The statements in bold, italicized type ¶¶51, 56-57, 60, 62 above, were

materially false and misleading because Defendants did not subjectively believe

them to be true, and Defendants failed to disclose the following adverse facts that

were known to Defendants or recklessly disregarded by them:

                (a)   From late April to August 2016, the FTC staff identified

geographic areas of concern with respect to Walgreens and Rite Aid’s overlapping

operations. The 2017 Proxy suggests that during this time, the FTC told Defendants

that the Original Merger would likely have anticompetitive effects under §7 of the

Clayton Act;

                (b)   Far from presenting no “regulatory concern,” the FTC had

informed Defendants that the Original Merger was unlikely to garner regulatory

approval as then-constituted because of the significant market overlap between Rite

Aid and Walgreens stores. In fact, as a result of prior discussions with the FTC, Rite

Aid’s legal advisors had already concluded by January 6, 2017 that “the FTC would

not recommend approval of the divestiture transaction by the [January 27, 2017] end

date” in light of the “increasing likelihood that the merger would not be

consummated by the January 27, 2017 end date.” And by that point (January 6,

2017), the FTC had already subpoenaed members of Fred’s management and sent

                                          - 31 -
1493735_2
            Case 1:18-cv-02118-JEJ Document 1 Filed 11/02/18 Page 33 of 53




document requests regarding the potential divestiture. Yet, one day prior (January

5, 2017), with access to the same underlying facts and information, Walgreens

executives stated the opposite;

                (c)   Defendants did not possess “clarity” from their non-public

discussions with FTC regulators that the deal would be approved, but, rather, FTC

officials had expressed concern that the planned divestitures did not go far enough

to preserve competition in the pharmaceutical marketplace;

                (d)   Defendants’ inclusion of Rite Aid accretion in Walgreens’ fiscal

2017 had no reasonable basis as the Original Merger would not be approved as then-

constituted and, thus, the accretion would not occur;

                (e)   The delay in the regulatory review process and FTC requests for

additional information were not simply routine and inconsequential as Defendants

had represented, but, instead, indicated to Defendants that the FTC had significant

concerns about the deal and was unlikely to approve it;

                (f)   Walgreens would need to divest substantially more stores than

the 1,000-store cap provided for in the Original Merger Agreement in order to obtain

FTC approval, and thus this cap was not the conservative fail-safe represented by

Defendants; and




                                         - 32 -
1493735_2
            Case 1:18-cv-02118-JEJ Document 1 Filed 11/02/18 Page 34 of 53




                (g)   Walgreens would refuse to bear the risks related to a failure to

secure antitrust regulatory approval for the Original Merger, as represented, without

a drastic reduction in the deal price.

    RITE AID’S ARTIFICIALLY INFLATED STOCK PRICE TUMBLES
           AS THE TRUTH IS REVEALED TO THE MARKET

        64.      On January 20, 2017 – barely two weeks after Defendants had stressed

their “confidence,” based on purported insider knowledge and conversations with

regulators, that the deal would be approved by the FTC as structured – Bloomberg

reported in an article entitled, “Walgreens Faces U.S. Antitrust Concerns Over Rite

Aid Fix,” that the FTC was, in fact, unlikely to approve the deal. The article relayed

the concerns of FTC officials that “Walgreens’s proposal to sell 865 drugstores . . .

doesn’t go far enough to preserve competition that would be lost in the tie-up.” The

article noted that the revelation ran sharply counter to investor expectations. On this

news, the price of Rite Aid stock fell $1.70 per share, or 20%, over two trading days

to close at $6.90 per share on unusually high volume.

        65.      Ten days later, on January 30, 2017, Rite Aid and Walgreens

announced that the Rite Aid Board had agreed to slash the Original Merger

Consideration to be paid to Rite Aid shareholders from $9.00 per share to between

$7.00 and $6.50 per share, depending on the number of Rite Aid stores that

Walgreens would need to divest to satisfy antitrust regulators (wiping out up to $2.6


                                         - 33 -
1493735_2
            Case 1:18-cv-02118-JEJ Document 1 Filed 11/02/18 Page 35 of 53




billion that was to be paid to Rite Aid shareholders), and that they extended the

merger deadline, yet again, to July 31, 2017. On this news, the price of Rite Aid

stock again plummeted by $1.21 per share, or 17%, to close at $5.72 per share on

January 30, 2017. The decline continued over subsequent days, and by market close

on February 2, 2017, the price of Rite Aid stock had declined to $5.25 per share –

little more than half of the original purchase price offered by Walgreens, and the

lowest price for Rite Aid stock since 2014.

        66.      Then, on June 29, 2017, Defendants once again stunned the market

when they announced that they had terminated the Revised Merger Agreement and,

instead, entered into the Asset Purchase Agreement. On this news, Rite Aid’s stock

price dropped by over 26% to close at $2.89 per share on June 29, 2017.

       DEFENDANTS CONCEDE THAT RITE AID’S STOCK PRICE
      WAS ARTIFICIALLY INFLATED DURING THE CLASS PERIOD

        67.      As a result of Defendants’ materially false and misleading statements

alleged herein, Rite Aid stock traded at artificially inflated prices during the Class

Period.       On October 26, 2015, the last trading day prior to Defendants’

announcement of the Original Merger Agreement, Rite Aid’s stock closed at $6.08

per share. Defendants’ false and misleading statements downplaying the antitrust

risks inherent in the Original Merger sent Rite Aid’s stock price well above $6.08

per share over the following year, typically trading above $7.50 per share. After the


                                         - 34 -
1493735_2
            Case 1:18-cv-02118-JEJ Document 1 Filed 11/02/18 Page 36 of 53




truth underlying Defendants’ false and misleading statements was revealed to the

market, the price of Rite Aid stock plummeted by over 54% from its Class Period

high.

        68.      Defendants, in fact, explicitly conceded that, as a consequence of the

market’s misperception that the Original Merger would close on its stated terms

under the Original Merger Agreement, Rite Aid stock traded at artificially inflated

levels. Indeed, after announcing the Revised Merger Agreement with the Reduced

Merger Consideration of $6.50 to $7.00 per share, the low-end of which represented

a 6.2% discount to Rite Aid’s $6.93 per share stock price on January 27, 2017,

Defendants attempted to defend that “negative premium” and address widespread

public criticism of the new deal in the 2017 Proxy, which pointed back to Rite Aid’s

$6.08 per share stock price on October 26, 2016 (the trading day before the Original

Merger was announced) as the appropriate base price for the calculation of any

premium:

        Rite Aid believes that the January 27, 2017 stock price is not an
        accurate reflection of the value of Rite Aid because such stock price
        reflected market expectations of the likelihood that the merger would
        occur on the terms of the original merger agreement and did not
        reflect the value of Rite Aid as an independent company.

        69.      Defendants included similar statements throughout the 2017 Proxy,

including:



                                         - 35 -
1493735_2
            Case 1:18-cv-02118-JEJ Document 1 Filed 11/02/18 Page 37 of 53




        Rite Aid believes that the premium or discount of the per share merger
        consideration relative to the January 27, 2017 stock price is not an
        accurate reflection of the value of the transaction because such stock
        price reflected market expectations of the likelihood that the merger
        would occur on the terms of the original merger agreement and did not
        reflect the value of Rite Aid as an independent company.

                                     *     *      *

        The closing price of Rite Aid’s common stock on the NYSE on October
        26, 2015, the last trading day prior to the date on which public
        announcement of the original merger agreement was made, was $6.08
        per share. The closing price of Rite Aid’s common stock on the NYSE
        on January 27, 2017, the last trading day prior to the date on which
        public announcement of the merger agreement amendment was made,
        was $6.93 per share. Rite Aid believes that the January 27, 2017 stock
        price is not an accurate reflection of the value of Rite Aid because such
        stock price reflected market expectations of the likelihood that the
        merger would occur on the terms of the original merger agreement and
        did not reflect the value of Rite Aid as an independent company.

        70.      Through these statements, Defendants conceded that, during the

pendency of the Original Merger, Rite Aid’s stock traded at artificially inflated

levels based on the market’s expectation that the Original Merger would close on

schedule and under the terms of the Original Merger Agreement. The market’s

misperception was fueled by Defendants’ repeated materially false and misleading

statements that the Original Merger bore little antitrust risk and would close on

schedule. As further described herein, these inflated trading levels existed far above

the price at which Rite Aid stock would have traded if the market knew the truth that

the deal was in serious antitrust jeopardy.


                                         - 36 -
1493735_2
            Case 1:18-cv-02118-JEJ Document 1 Filed 11/02/18 Page 38 of 53




               POST-CLASS PERIOD STATEMENTS FURTHER
             DEMONSTRATE THAT DEFENDANTS’ CLASS PERIOD
               STATEMENTS WERE FALSE AND MISLEADING

        71.     On June 29, 2017, Walgreens held an earnings call for its third fiscal

quarter of 2017. When asked about the regulatory review process for the Asset

Purchase Agreement under which Walgreens would acquire 2,186 Rite Aid stores,

Defendants’ response was noticeably different. For example, after pointing out that

“the stores you’re trying to buy do still seem to have a decent amount of overlap

with existing Walgreens stores, at least on a state-by-state basis,” a securities analyst

from BofA Merrill Lynch asked: “Should we assume that the new plan takes into

account feedback from the FTC such that you're highly confident in a shorter FTC

review for the new asset purchase? Or could this still be a battle with the FTC even

for the new plan?” Unlike in previous calls where Defendants were eager to share

their “clarity” based on insider knowledge, Gradwell diverted the question to

Walgreens’ General Counsel, Marco Patrick Anthony Pagni (“Pagni”): “We actually

have (inaudible) our Counsel, internal General Counsel here, who might answer that.

Marco?” Pagni provided the answer Defendants should have offered throughout the

Class Period: “I wouldn’t care to express any level of confidence one way or another

as to how the transaction will proceed.” Another analyst later asked:

        I understand what you’re saying in terms that this is more of a simple
        asset deal. But if I must – you’re giving them an option to buy generic
        drugs through WBAD, and it looks like from the Rite Aid slides for a

                                         - 37 -
1493735_2
            Case 1:18-cv-02118-JEJ Document 1 Filed 11/02/18 Page 39 of 53




        period of 10 years. Can you talk about how the FTC might view that
        kind of more strategic alliance on the purchasing side? And do you
        think that perhaps presents a different kind of hindrance?

This time, it was Pessina who diverted the question to Pagni: “Marco?” Pagni, again,

refused to comment on the FTC’s views:

        We’re not able to comment on how the FTC may or may not see any
        particular facet of this transaction. But I would say is that it's important
        that the Rite Aid, going forward, be competitive in the market. And
        clearly, it's an option to join our procurement vehicle, WBAD, will help
        it with its cost of goods going forward, which we believe is important
        for its competitive position in the market. And I express no view as to
        how the FTC will see that, but one could imagine that, that might be
        important for them.

                        NO SAFE HARBOR PROTECTION

        72.      Defendants’ false and misleading statements during the Class Period

are not immunized by the safe harbor for forward-looking statements under the

Private Securities Litigation Reform Act. First, most of Defendants’ materially false

and misleading statements were not “forward-looking statements,” but rather, were

statements of existing fact and/or or conditions, which do not qualify for the safe

harbor protection. Second, at the time each false and misleading statement was

made, the speaker had actual knowledge that the statement was false or misleading

and/or the statement was authorized or approved by an executive officer and/or

director who had actual knowledge that the statement was false or misleading. Third,

Defendants’ cautionary statements were contradicted by existing, undisclosed

material facts that were required to be disclosed so that the statement would not be
                                        - 38 -
1493735_2
            Case 1:18-cv-02118-JEJ Document 1 Filed 11/02/18 Page 40 of 53




misleading.      Fourth, Defendants provided no meaningful cautionary language

regarding their false and misleading statements, only vague and boilerplate

disclaimers about general regulatory risk that failed to apprise shareholders of the

true risks inherent in the mergers, which were contradicted by Defendants’ false and

misleading statements. Moreover, many of Defendants’ boilerplate disclaimers

themselves were misleading because they warned of risks that had already

materialized.

                    ADDITIONAL SCIENTER ALLEGATIONS

        73.      As alleged herein, Defendants acted with scienter in making false and

misleading statements during the Class Period in that Defendants had a motive and

opportunity to commit fraud, and Defendants also had actual knowledge that their

Class Period statements were false and misleading and/or were reckless in making

statements that were likely to mislead investors.

        74.      Defendants misled investors to gain shareholder approval of the deal

and continued to mislead investors in order to rebut criticism of the deal’s viability,

which threatened to tarnish Pessina’s strong deal-making reputation.

        75.      Defendants knew that their public statements were materially false

and misleading, knew that such statements or documents would be issued or

disseminated to the investing public, and knowingly and substantially participated



                                         - 39 -
1493735_2
            Case 1:18-cv-02118-JEJ Document 1 Filed 11/02/18 Page 41 of 53




or acquiesced in the issuance or dissemination of such statements or documents as

primary violations of the federal securities laws.

        76.      In addition to their orchestration of the fraudulent scheme,

Defendants’ scienter is evidenced by the following: (i) the Individual Defendants’

senior positions within Walgreens and their extensive personal participation in the

merger review process; (ii) the Individual Defendants held themselves out as the

persons most knowledgeable on the topics about which they spoke, including the

statements alleged herein to be false and misleading; (iii) Defendants agreed to

reduce the Original Merger Consideration by up to $2.6 billion with no

commensurate benefits to Rite Aid shareholders; and (iv) the close temporal

proximity between statements made by Defendants and the revelation that those

statements were false and misleading.

                      The Individual Defendants’ Access to, and
                    Extensive Personal Involvement in, the Mergers

        77.      As the most senior executives and/or board members at their

respective companies, each of the Individual Defendants participated in extensive

due diligence regarding the deal and stayed regularly apprised of its progress,

including developments in connection with the FTC’s review.

        78.      Defendants were required to, and, in fact, did, “make all strategic

decisions and lead all discussions, negotiations and other proceedings, and


                                        - 40 -
1493735_2
            Case 1:18-cv-02118-JEJ Document 1 Filed 11/02/18 Page 42 of 53




coordinate all activities with respect to any requests that may be made by, or any

actions, consents, undertakings, approvals, or waivers that may be sought by or from,

the FTC or other governmental entities.”

        79.      Throughout 2016, Defendants’ counsel had “extensive discussions”

with the FTC, the substance of which counsel then relayed to Defendants.

        80.      Moreover, and as acknowledged in the 2017 Proxy, Defendants were

specifically informed by the FTC that the Original Merger would “require a

remedy.” As a result of these activities and the Individual Defendants’ positions and

personal involvement in the regulatory review process, each Defendant was fully

informed of the developments in the FTC approval process, including the FTC’s

expressed concerns regarding the deal and the FTC’s determination that it was

unlikely to approve the Original Merger or the Revised Merger as then-constituted.

                     Defendants Repeatedly Stated that They Were
                    Informed About the Regulatory Review Process

        81.      Defendants repeatedly held themselves out to the market as

knowledgeable on the topics on which they spoke that are alleged herein to be false

and misleading, including on conference calls with investors and security analysts.

Throughout the Class Period, Defendants stated that they had knowledge and

information regarding the mergers as a result of extensive due diligence efforts,

expertise in such matters, familiarity with the business of Rite Aid and/or Walgreens,


                                        - 41 -
1493735_2
            Case 1:18-cv-02118-JEJ Document 1 Filed 11/02/18 Page 43 of 53




and discussions with FTC staff and/or persons knowledgeable about the FTC’s

ongoing review. Defendants further insisted that any criticism of the deal’s viability

was flat wrong and not “well informed.”

         82.     For example, on November 8, 2016, Pessina downplayed media

reports that attempted to expose the true extent of the regulatory risks the Merger

faced:

         [W]e have a different opinion than certain journalists who are writing
         things we don’t recognize or people we – or about people we have
         never heard of. . . . And we continue to be very positive in spite of the
         opinion of certain people who apparently are not particularly well
         informed.

         83.     He contrasted that doubt with his own “confidence” that the deal

would be approved, stating, “So, just to reassure you, if we say that we are

confident, it is because what we know makes us very confident.” Pessina continued

representing this “confidence” in conference calls with investors as late as January

5, 2017, stating, as a basis for this confidence, that Walgreens had exchanged a “lot

of information” with the FTC and that the company “had a very good relationship”

with the agency.

         84.     Similarly, on November 17 2016, Fairweather stated, “[w]e are very

clear” in reference to his representation, later revealed to be false, that store

divestitures would be less than 1,000 to satisfy antitrust regulators, and, like Pessina,

dismissed media reports attempting to expose the truth:

                                          - 42 -
1493735_2
            Case 1:18-cv-02118-JEJ Document 1 Filed 11/02/18 Page 44 of 53




        nothing really has changed other than it’s just perhaps taken a little
        bit longer than we had thought in the first place. There’s lots of stuff
        in the papers but it is amazing where it comes from.

Gradwell added that Defendants had “clarity” on the issue based on “ongoing

discussion with the FTC,” among other sources, and refuted the idea that there was

any “blocking rationale” at the FTC, again, purportedly based on insider knowledge.

            The Close Temporal Proximity Between Defendants’ Statements
                         and the Revelation of Their Falsity

        85.      Defendants’ representations that they had “confidence” that the deal

would satisfy antitrust regulators and be approved, as outlined in the Original Merger

Agreement, soon before the falsity of those statements was revealed, further bolsters

an already compelling inference of scienter.

        86.      On January 5, 2017, Pessina told investors and the market with

regards to the deal: “we are confident we can deliver for our customers and our

shareholders, on all the plans and strategies we have discussed with you.” On that

same call, Pessina represented that Walgreens was “clearly making progress” in its

discussions with the FTC, and that he “remain[ed] as convinced as ever of the

strategic benefits of the proposed Rite Aid transaction.” Similarly, Fairweather

stated that Walgreens was “actively engaged in discussions with the FTC” and,

based in part on these discussions, reaffirmed Walgreens’ 2017 fiscal guidance that

included Rite Aid accretion of $0.05 to $0.12 adjusted diluted net earnings per share

for the year. But by the very next day, based on prior discussions, and with access
                                       - 43 -
1493735_2
            Case 1:18-cv-02118-JEJ Document 1 Filed 11/02/18 Page 45 of 53




to the same facts available on January 5, Rite Aid’s attorneys had privately

concluded that “the FTC would not recommend approval of the divestiture

transaction by the [January 27, 2017] end date.” And on January 20, 2017 – barely

two weeks after Defendants had stressed their “confidence” that the deal would be

approved by the FTC as structured based on purported insider knowledge and

conversations with regulators – Bloomberg reported in an article entitled,

“Walgreens Faces U.S. Antitrust Concerns Over Rite Aid Fix,” that the FTC was, in

fact, unlikely to approve the deal. The article relayed the concerns of FTC officials

that “Walgreens’s proposal to sell 865 drugstores . . . doesn’t go far enough to

preserve competition that would be lost in the tie-up.” Just ten days after this

revelation, on January 30, 2017, Rite Aid shareholders were again shocked to learn

of the terms of the Revised Merger Agreement and that the purported reason for the

proposed revisions was that antitrust regulators would not approve the deal as

structured.

                        PRESUMPTION OF RELIANCE:
                      FRAUD-ON-THE-MARKET DOCTRINE

        87.      At all relevant times, the market for Rite Aid common stock was an

efficient market for the following reasons, among others:

                (a)   Rite Aid stock met the requirements for listing, and was listed

and actively traded on the NYSE, a highly efficient and automated market;


                                         - 44 -
1493735_2
            Case 1:18-cv-02118-JEJ Document 1 Filed 11/02/18 Page 46 of 53




                (b)   According to Rite Aid’s Form 10-K filed on May 3, 2017, Rite

Aid had more than one billion shares outstanding as of April 17, 2017;

                (c)   Rite Aid was qualified to file a less comprehensive Form S-3

registration statement with the SEC that is reserved, by definition, to well-

established and largely capitalized issuers for whom less scrutiny is required;

                (d)   As a regulated issuer, Rite Aid filed periodic public reports with

the SEC;

                (e)   Rite Aid regularly communicated with public investors via

established market communication mechanisms, including regular disseminations of

press releases on the national circuits of major newswire services, the Internet and

other wide-ranging public disclosures, such as communications with the financial

press and other similar reporting services;

                (f)   Rite Aid was followed by many securities analysts who wrote

reports that were distributed to the sales force and certain customers of their

respective firms during the Class Period and each of these reports was publicly

available and entered the public marketplace; and

                (g)   Unexpected material news about Rite Aid was rapidly reflected

in and incorporated into Rite Aid’s stock price during the Class Period.

        88.      As a result of the foregoing, the market for Rite Aid common stock

promptly digested current information regarding Rite Aid from publicly available

                                          - 45 -
1493735_2
            Case 1:18-cv-02118-JEJ Document 1 Filed 11/02/18 Page 47 of 53




sources and immediately reflected such information in Rite Aid’s stock price. Under

these circumstances, all purchasers of Rite Aid common stock during the Class

Period suffered similar injury through their purchases of Rite Aid common stock at

artificially inflated prices, and, thus, a presumption of reliance applies.

                                  LOSS CAUSATION

        89.      During the Class Period, as detailed herein, Defendants made false

and misleading statements and omitted material information concerning Rite Aid’s

business and prospects and engaged in a scheme to deceive the market.                 By

artificially inflating and manipulating the price of Rite Aid stock, Defendants

deceived Plaintiffs and the Class (as defined herein) and caused them losses when

the truth was revealed. When Defendants’ prior misrepresentations and fraudulent

conduct became apparent to the market, this caused Rite Aid’s stock price to fall

precipitously as the prior artificial inflation came out of the stock price, including

following the January 20, 2017, January 30, 2017, and June 29, 2017 disclosures.

As a result of their purchases of Rite Aid stock during the Class Period, Plaintiffs

and the other members of the Class suffered economic loss, i.e., damages, under the

federal securities laws.

                           CLASS ACTION ALLEGATIONS

        90.      Plaintiffs bring this action individually and as a class action on behalf

of all purchasers of Rite Aid’s publicly traded common stock during the Class Period

                                          - 46 -
1493735_2
            Case 1:18-cv-02118-JEJ Document 1 Filed 11/02/18 Page 48 of 53




(the “Class”). Excluded from the Class are Defendants herein and any person, firm,

trust, corporation, or other entity related to or affiliated with any Defendants.

        91.      This action is properly maintainable as a class action under Rule 23

of the Federal Rules of Civil Procedure.

        92.      Numerosity. The Class is so numerous that joinder of all members is

impracticable. According to Rite Aid’s 10-K filing on May 3, 2017, Rite Aid had

more than one billion shares outstanding as of April 17, 2017.

        93.      Commonality. There are questions of law and fact that are common

to the Class and that predominate over questions affecting any individual Class

member. The common questions include, but are not limited to, the following:

                (a)   whether Defendants violated §§10(b) and 20(a) of the 1934 Act

and SEC Rule 10b-5 by making false and/or misleading statements during the Class

Period as alleged herein; and

                (b)   whether Plaintiffs and members of the Class are entitled to

damages and the appropriate measure of those damages.

        94.      Typicality. Plaintiffs’ claims are typical of the claims of the other

members of the Class and Plaintiffs do not have any interests adverse to the Class.

        95.      Adequacy of Representation. Plaintiffs are adequate representatives

of the Class, have retained competent counsel experienced in litigation of this nature,

and will fairly and adequately protect the interests of the Class.

                                         - 47 -
1493735_2
            Case 1:18-cv-02118-JEJ Document 1 Filed 11/02/18 Page 49 of 53




        96.      The prosecution of separate actions by individual members of the

Class would create a risk of inconsistent or varying adjudications with respect to

individual members of the Class which would establish incompatible standards of

conduct for the parties opposing the Class.

        97.      Plaintiffs anticipate that there will be no difficulty in the management

of this litigation. A class action is superior to other available methods for the fair

and efficient adjudication of this controversy.

        98.      Defendants have acted on grounds generally applicable to the Class

with respect to the matters complained of herein, thereby making appropriate the

relief sought herein with respect to the Class as a whole.

                                CAUSES OF ACTION

                                       COUNT I
        Claim for Violations of §10(b) of the 1934 Act and SEC Rule 10b-5
                             (Against All Defendants)
        99.      Plaintiffs incorporate by reference and reallege each and every

allegation above, as though fully set forth herein.

        100.     During the Class Period, Defendants disseminated or approved the

materially false and misleading statements specified above, which they knew, or

deliberately disregarded, to be misleading in that they contained misrepresentations

and failed to disclose material facts necessary in order to make the statements made,

in light of the circumstances under which they were made, not misleading.
                                          - 48 -
1493735_2
             Case 1:18-cv-02118-JEJ Document 1 Filed 11/02/18 Page 50 of 53




        101.        Defendants violated §10(b) of the 1934 Act and Rule 10b-5 in that

they:

                   (a)    employed devices, schemes, and artifices to defraud;

                   (b)    made untrue statements of material facts or omitted to state

material facts necessary in order to make the statements made, in light of the

circumstances under which they were made, not misleading; or

                   (c)    engaged in acts, practices, and a course of business that operated

as a fraud or deceit upon Plaintiffs and others similarly situated in connection with

their purchases of Rite Aid common stock during the Class Period.

        102.        Plaintiffs and the Class have suffered damages in that, in reliance on

the integrity of the market, they paid artificially inflated prices for Rite Aid stock.

Plaintiffs and the Class would not have purchased Rite Aid common stock during

the Class Period at the prices they paid, or at all, if they had been aware that the

market prices had been artificially and falsely inflated by Defendants’ misleading

statements.

                                           COUNT II

                         Claim for Violations of §20(a) of the 1934 Act
                             (Against the Individual Defendants)

            103.    Plaintiffs incorporate by reference and reallege each and every

allegation above, as though fully set forth herein.


                                              - 49 -
1493735_2
            Case 1:18-cv-02118-JEJ Document 1 Filed 11/02/18 Page 51 of 53




        104.     The Individual Defendants acted as control persons of Walgreens

within the meaning of §20(a) of the 1934 Act as alleged herein. By virtue of their

intimate knowledge of the false and misleading statements made during the Class

Period, they had the power to influence and control, and did influence and control,

directly or indirectly, the decision-making of Walgreens, including the content and

dissemination of the false and misleading statements alleged herein.

        105.     The Individual Defendants were provided with or had unlimited

access to copies of the statements alleged to be misleading prior to and/or shortly

after those statements were issued, and had the ability to prevent the issuance of

those statements or cause those statements to be corrected.

        106.     As set forth above, the Individual Defendants had the ability to

exercise control over, and did control, Walgreens who violated §10(b) of the 1934

Act and SEC Rule 10b-5 promulgated thereunder, in connection with the false and

materially misleading Class Period statements as alleged herein.

        107.     By virtue of these facts, the Individual Defendants have violated

§20(a) of the 1934 Act and are liable to Plaintiffs and the other members of the Class.

                              PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs demand judgment in favor of Plaintiffs and the

Class, and against Defendants as follows:



                                        - 50 -
1493735_2
            Case 1:18-cv-02118-JEJ Document 1 Filed 11/02/18 Page 52 of 53




        A.      Declaring that this action is properly maintainable as a class action

pursuant to Rule 23 of the Federal Rules of Civil Procedure, and certifying Plaintiffs

as Class representatives and Plaintiffs’ counsel as Class counsel;

        B.      Awarding Plaintiffs and the Class compensatory damages;

        C.      Awarding Plaintiffs and the Class pre-judgment and post-judgment

interest, as well as reasonable attorneys’ fees, expert witness fees, and other costs;

        D.      Awarding extraordinary, equitable and/or injunctive relief as permitted

by law, equity and the federal statutory provisions sued hereunder, and any

appropriate state law remedies; and

        E.      Awarding such other relief as this Court may deem just and proper.

                            DEMAND FOR JURY TRIAL

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs and

the Class demand a trial by jury.

 DATED: November 2, 2018               KAUFMAN, COREN & RESS, P.C.


                                                          /s/
                                       HOWARD J. KAUFMAN
                                       (Pa. ID No. 09741)

                                       Two Commerce Square, Suite 3900
                                       2001 Market Street
                                       Philadelphia, PA 19103
                                       Telephone: 215/735-8700
                                       hkaufman@kcr-law.com

                                       Local Counsel
                                          - 51 -
1493735_2
            Case 1:18-cv-02118-JEJ Document 1 Filed 11/02/18 Page 53 of 53




                                      ROBBINS GELLER RUDMAN
                                       & DOWD LLP
                                      STUART A. DAVIDSON
                                      MARK J. DEARMAN
                                      CHRISTOPHER GOLD
                                      120 East Palmetto Park Road, Suite 500
                                      Boca Raton, FL 33432
                                      Telephone: 561/750-3000
                                      561/750-3364 (fax)
                                      ROBBINS GELLER RUDMAN
                                       & DOWD LLP
                                      RANDALL J. BARON
                                      DAVID T. WISSBROECKER
                                      DAVID A. KNOTTS
                                      EUN JIN LEE
                                      655 West Broadway, Suite 1900
                                      San Diego, CA 92101
                                      Telephone: 619/231-1058
                                      619/231-7423 (fax)
                                      Counsel for Plaintiffs




                                        - 52 -
1493735_2
